United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 5, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-41083
                       USDC No. 6:01-CV-476



FREDDY WAYNE HURLEY, ET AL.,

                                    Plaintiffs,

FREDDY WAYNE HURLEY,

                                    Plaintiff-Appellant,

versus

GARY JOHNSON; JANIE COCKRELL; A.M. STRINGFELLOW;
SALVADOR BUENTELLO; LESLIE WOODS; SUSAN PERRYMAN,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        --------------------

Before DAVIS, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Freddy Wayne Hurley, Texas prisoner # 453088, filed the

instant 42 U.S.C. § 1983 complaint against employees of the Texas

Department of Criminal Justice-Institutional Division challenging

the conditions of confinement for prisoners in protective

custody.   The district court dismissed his complaint as frivolous

and for failure to state a claim on April 24, 2002.     Hurley did

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41083
                                -2-

not file his notice of appeal until at the earliest June 19,

2002.   Hurley has not shown that the district court clearly erred

in concluding that documents mailed by Hurley to the district

court in the proper time period were not in fact his notice of

appeal.   See Billiot v. Dolphin Servs., Inc., 225 F.3d 515, 517

(5th Cir. 2000).   The notice of appeal was therefore untimely,

and, as a result, this court lacks jurisdiction over this appeal.

FED. R. APP. P. 4(a)(1); Dison v. Whitley, 20 F.3d 185, 186 (5th

Cir. 1994).

     APPEAL DISMISSED.